By the Court,

Nelson, J.
The letters patent were properly rejected as irrelevant. They only authorize the patentee and his assigns to make, construct, use. and vend his newly discovered compound of medicine; not “ to practise physic or surgery,” within the regulations of the statutes of this state, as found in 1 R. S. 454, <§> 16 and 19. This affords a sufficient justification for the decision, if there were no other reasons for it. When the terms of the patent are broad enough to enable the patentee to put himself upon a footing with these statutes, it will be time enough, to consider the constitutional question raised by the defendant, how far the law of congress under which the patent was granted, and the laws of this state regulating the practice of physic and surgery, come in collision. The defendant pretended to no authority to practise physic under the laws of the state,.and whether he had thus practised was a question of fact which the jury found against him,
Judgment affirmed.